DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Firstly, Examiner informs Applicant that, as noted in the Communication of 8 August 2022, the amended Application Data Sheet filed 2 August 2022 is not accepted.  Applicant needs to file a petition to correct the continuity data.  See MPEP §§ 211.04 & 214.02, along with 37 CFR § 1.55 or § 1.78.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 2, 4, 5, 8, 9, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14 and 15 of U.S. Patent No. 10,952,410.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other for the reasons set forth below.

Present Application
US Patent 10,952,410
Claim 1: A method for estimating a weight of an animal, the method comprising:

{Part 1} obtaining a plurality of images of a first animal having a three-dimensional object attached to the first animal, the three-dimensional object having known dimensions; and

{Part 2} processing the plurality of images to calculate a first estimated weight of the first animal, the step of processing including: calibrating dimensions of the first animal in a first image based on the three-dimensional object; 


{Part 3} calibrating dimensions of the first animal in a second image based on the three-dimensional object;




{Part 4} constructing a first 3-D model representing the first animal based on the calibrated dimensions of the first animal in the first image and the second image;
{Part 5} calculating the first estimated weight of the first animal based on the first 3-D model of the first animal.
Claim 1: A method for estimating a weight of an animal, the method comprising:

{Part 1} providing a three-dimensional object having known dimensions; attaching the three-dimensional object to a first animal; obtaining a plurality of images of the first animal with the three-dimensional object attached to the first animal;
{Part 2} processing the plurality of images, the step of processing including: identifying the three-dimensional object and the first animal in a first image; measuring a diameter of the three-dimensional object in the first image; calibrating dimensions of the first animal in the first image based on the three-dimensional object in the first image;
{Part 3} identifying the three-dimensional object and the first animal in a second image; measuring a diameter of the three-dimensional object in the second image; calibrating dimensions of the first animal in the second image based on the three-dimensional object in the second image;
{Part 4} constructing a first 3-D model representing the first animal based on the calibrated dimensions of the first animal in the first image and the second image;
{Part 5} calculating a first estimated weight of the first animal based on the first 3-D model of the first animal.


Part 1 of the Application and Part 1 of the Patent express the same steps, but with Part 1 of the Application using more compact language.  Part 2 of the Application excludes the identifying and measure steps in Part 2 of the Patent, but such steps would be necessary to obtain the data being calibrated in either of Parts 2.  Part 3 of the Application excludes the identifying and measure steps in Part 3 of the Patent, but such steps would be necessary to obtain the data being calibrated in either of Parts 3.  Parts 4 and 5 of the Application are identical to Parts 4 and 5 of the Patent, respectively.  Therefore, claim 1 of the Application and claim 1 of the Patent are obvious variants.

Claim 2 of the Application and claim 15 of the Patent perform the same operations, except for claim 2 of the Application specifically using a scaling factor.  However, specifically using a scaling factor to adjust the weight would have been an obvious variant readily applicable by one of ordinary skill in the art.  Therefore, claim 2 of the Application is an obvious variant over claims 1 and 15 of the Patent.

Claim 4 of the Application and claim 4 of the Patent teach taking images with an infrared camera.  The specific range recited in claim 4 of the Patent covers the infrared portion of the electromagnetic spectrum.  Therefore, claim 4 of the Application is an obvious variant over claims 1 and 14 of the Patent.

Claim 5 of the Application is an implicit property of the infrared camera.  Therefore, claim 5 of the Application is also an obvious variant over claims 1 and 14 of the Patent.

Present Application
US Patent 10,952,410
Claim 8: A method for estimating a weight of an animal, the method comprising:

{Part 1} attaching a three-dimensional object having known dimensions to an animal; obtaining a first image and a second image of the animal with the three-dimensional object attached to the animal, the first image being a side view and the second image being a top view; and


{Part 2} processing the images, the step of processing including: determining a first set of points-of-interest on the animal in the first image; measuring distances between predefined pairs of the first set of points-of-
interest in the first image;




{Part 3} scaling the measurements based on the known dimensions of the three-dimensional object in the first image;

{Part 4} determining a second set of points-of-interest on the animal in the second
image;




{Part 5} measuring distances between predefined pairs of the second set of points-
of-interest in the second image; scaling the measurements based on the known dimensions of the three-dimensional object in the second image; calculating an estimated weight of the animal.
Claim 12: A method for estimating a weight of an animal, the method comprising:

{Part 1} providing a three-dimensional object having known dimensions; attaching the three-dimensional object to an animal; obtaining a first image and a second image of the animal with the three-dimensional object attached to the animal, the first image being a side view and the second image being a top view;

{Part 2} processing the images, the step of processing including: determining a location of the three-dimensional object in the first image; determining a diameter of the three-dimensional object in the first image; determining a first set of points-of-interest on the animal in the first image; measuring distances between predefined pairs of the first set of points-of-interest in the first image;

{Part 3} scaling the measurements based on the known dimensions of the three- dimensional object in the first image;

{Part 4} determining a location of the three-dimensional object in the second image; determining a diameter of the three-dimensional object in the second image; determining a second set of points-of-interest on the animal in the second image;

{Part 5} measuring distances between predefined pairs of the second set of points-of-interest in the second image; scaling the measurements based on the known dimensions of the three-dimensional object in the second image; calculating an estimated weight of the animal.


Part 1 of the Application and Part 1 of the Patent express the same steps, but with Part 1 of the Application using more compact language.  Part 2 of the Application excludes some steps in Part 2 of the Patent, but such steps, or similar steps, would be necessary in either of Parts 2.  Part 4 of the Application excludes some steps in Part 4 of the Patent, but such steps, or similar steps, would be necessary in either of Parts 4.  Parts 3 and 5 of the Application are identical to Parts 3 and 5 of the Patent, respectively.  Therefore, claim 8 of the Application and claim 12 of the Patent are obvious variants.

Claim 9 of the Application and claim 15 of the Patent perform the same operations, except for claim 9 of the Application specifically using a scaling factor.  However, specifically using a scaling factor to adjust the weight would have been an obvious variant readily applicable by one of ordinary skill in the art.  Therefore, claim 9 of the Application is an obvious variant over claims 12 and 15 of the Patent.

Claim 11 of the Application and claim 14 of the Patent teach taking images with an infrared camera.  The specific range recited in claim 11 of the Patent covers the infrared portion of the electromagnetic spectrum.  Therefore, claim 11 of the Application is an obvious variant over claims 12 and 14 of the Patent.

Claim 12 of the Application is an implicit property of the infrared camera.  Therefore, claim 12 of the Application is also an obvious variant over claims 12 and 14 of the Patent.

5.	Claims 3, 6, 7, 10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,952,410 in view of obvious engineering design choice.
Claim 3 depends from claim 2, which is an obvious variant over claims 1 and 15 of the Patent, as discussed above.  Claim 3 further limits claim 2 by reciting “wherein the scaling factor takes into account hair length based on the breed of the first animal.”  It would have been obvious to have the scaling factor take into account hair length based on the breed of the first animal, since doing so helps to distinguish different features of the animal that would be differently considered by the livestock owner.  Therefore, claim 3 is an obvious variant of claims 1 and 15 of the Patent, in light of obvious engineering design choice.

Claim 6 depends from claim 5, which is an obvious variant over claims 1 and 14 of the Patent, as discussed above.  Claim 6 further limits claim 5 by reciting “wherein hair length is eliminated when calculating the first estimated weight.”  Since the images in claim 5 are taken by an infrared camera that penetrate hair and reflect back off of skin of an animal, and thus do not include the hair, it would have been an obvious engineering design choice to therefore eliminate hair length when calculating the first estimated weight.  Therefore, claim 6 is an obvious variant of claims 1 and 14 of the Patent, in light of obvious engineering design choice.

Claim 7 depends from claim 1, which is an obvious variant over claim 1 of the Patent, as discussed above.  Claim 7 further limits claim 1 by reciting “wherein the step of calculating the first estimated weight of the first animal takes into account a predetermined weight measured by a scale and known dimensional parameters of the first animal at the time of the scale weighing.”  Taking into account a predetermined weight measured by a scale and known dimensional parameters of the first animal at the time of the scale weighing would be obvious factors to consider when calculating a first estimated weight for livestock animals.  Therefore, claim 7 is an obvious variant of claim 1 of the Patent, in light of obvious engineering design choice.

Claim 10 depends from claim 9, which is an obvious variant over claims 12 and 15 of the Patent, as discussed above.  Claim 10 further limits claim 9 by reciting “wherein the scaling factor takes into account hair length based on the breed of the first animal.”  It would have been obvious to have the scaling factor take into account hair length based on the breed of the first animal, since doing so helps to distinguish different features of the animal that would be differently considered by the livestock owner.  Therefore, claim 10 is an obvious variant of claims 12 and 15 of the Patent, in light of obvious engineering design choice.

Claim 13 depends from claim 12, which is an obvious variant over claims 12 and 14 of the Patent, as discussed above.  Claim 13 further limits claim 12 by reciting “wherein hair length is eliminated when calculating the estimated weight.”  Since the images in claim 12 are taken by an infrared camera that penetrate hair and reflect back off of skin of an animal, and thus do not include the hair, it would have been an obvious engineering design choice to therefore eliminate hair length when calculating the first estimated weight.  Therefore, claim 13 is an obvious variant of claims 12 and 14 of the Patent, in light of obvious engineering design choice.

Claim 14 depends from claim 8, which is an obvious variant over claim 12 of the Patent, as discussed above.  Claim 14 further limits claim 8 by reciting “wherein the step of calculating the estimated weight of the animal takes into account a predetermined weight measured by a scale and known dimensional parameters of the animal at the time of the scale weighing.”  Taking into account a predetermined weight measured by a scale and known dimensional parameters of the animal at the time of the scale weighing would be obvious factors to consider when calculating an estimated weight for livestock animals.  Therefore, claim 14 is an obvious variant of claim 12 of the Patent, in light of obvious engineering design choice.

Allowable Subject Matter
6.	All of claims 1-14 are rejected above over non-statutory obviousness-type double-patenting.  However, Examiner has not discovered any prior art which fully teaches any of claims 1-14, either singly or in an obvious combination.  Some relevant prior art include:
1.	Amat Roldan et al. (US-2017/0124727), which teaches an imaging system which automatically calculates various parameters of livestock, such as size, dimensions, body part dimensions, body features, volume, weight and other related data.  The reference also teaches using one of a plurality of possible 3D objects with known dimensions to calibrate the imaging system measurements and calculations.
2.	Ellis (US-6,377,353), which teaches a 3D measuring system for measuring physical characteristics of livestock using structured light.  Therein is also taught the calibration of the structured light using known physical, 3D objects with known dimensions to calibrate the structured light, which is projected in a pattern on the livestock for the purpose of measurement.
3.	Banhazi et al. (US-2013/0064432), which teaches detection and weight estimation of individual animals, along with producing models of the animals for use in animal characteristic analysis.
4.	Sugaya (US-2019/0186981), which teaches estimating an animal’s weight based on captured image data, the creation of corresponding 3D models, thermographic data, and other relevant data.
5.	Fournier et al. (US-2020/0225076), which teaches estimating an animal’s weight based on image capture, curve creation, and regression analysis.
6.	Gomas et al. (US-2012/0275659), which teaches estimating livestock weight based on determining characteristics of captured image data.
7.	Yu et al. (US-2019/0130605), which teaches, in a similar problem solving area, calibrating image coordinates and characteristics based on a known calibration object.
8.	Lappas et al. (US-2018/0095450), which teaches, in a similar problem solving area, adjusting a 3D model based on detected test objects.
9.	Popilka et al. (US-2014/0365140), which teaches, in a similar problem solving area, calibration of a 3D model, such as a set of teeth, based on reference objects.
10.	Coon et al. (US-2013/0314413), which teaches, in a similar problem solving area, determining the size of a 3D model based on the size of a known scale marker.
	None of the above-cited references, nor any other reference discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.  While some individual aspects are taught in the above-cited prior art, the particular method by which the livestock images are analyzed and the livestock weight determined in claim 1 are not taught in the prior art.  Accordingly, claims 1-14 distinguish over the prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616